Citation Nr: 1623493	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-37 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to service connection for the residuals of a right hand injury to include scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from June 1956 to March 1960.  Prior to this he served in the National Guard with two documented periods of active duty training (ADT): 15 days in July and August 1954 and 15 days in August 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran claims entitlement to service connection for the residuals of a right hand injury.  He claims he injured his right hand in a tank hatch while he was a member of the National Guard prior to his enlistment in the Air Force in 1956.  He did report the injury on the report of medical history he submitted in conjunction with his Air Force entrance examination in 1956.  However, examination of his upper extremities was normal, and there was no evidence of any treatment for hand disorders.

At his recent hearing, the Veteran testified that he had current right hand symptoms of pain with cold weather and scars which he believed were related to the reported injury over half a century earlier.  Because there is evidence of an injury in service and some indication of a link to service, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Prior to his scheduled examination, send the Veteran notice of the date, time, and location of his VA examination and advise him of the consequences of not reporting for his examination.  Notification should be documented in the claims file.  If the Veteran does not report for any scheduled examination, notice of that fact from the VA medical center should also be documented in the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any residuals of right hand injury to include the presence of any scars.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  X-ray examination of both hands should be conducted and the physician should indicate whether any abnormalities noted are the result of the reported injury in 1954.  The examiner should indicate whether there is any current disability of the right hand and whether it is as least as likely as not (i.e. a 50 percent probability or more) the result of the reported injury in the National Guard in 1954.  In so opining, the examiner should address the Veteran's lay statements regarding the onset of his symptoms along with the service treatment records which show normal upper extremities on active duty examination in 1956 and 1960.  A complete rationale should be given for all opinions and conclusions expressed.
3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

